ORDER

PER CURIAM.
Husband appeals from that portion of the dissolution decree which divided his pension plan and annuity plan equally between the parties. We affirm. The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).